Citation Nr: 0409978	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  04-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The service department has up to now certified that the appellant 
had no qualifying service with the Armed Forces of the United 
States.

By letter dated in May 1995, the appellant was notified that his 
claim for VA benefits was denied since it had been determined that 
he did not have valid service in the Commonwealth of the 
Philippines, including the recognized guerrillas, in the service 
of the Armed Forces of the United States.  He was notified of his 
right to appeal, but a timely appeal was not received.  The 
appellant subsequently sought to reopen his claim in February 
2003.  Later that month, he was advised that his claim was denied.  
He has appealed this determination.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The VA will notify the appellant if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A notation on the appellant's claims folder indicates that the 
original file was destroyed.  

The Board acknowledges that the appellant was informed of the 
pertinent regulation in the statement of the case issued in 
December 2003.  There is no evidence of record in this case that 
the appellant has been apprised of the evidence needed to 
substantiate his claim that he had the requisite service for 
entitlement to VA benefits, to include whether new and material 
evidence has been received to reopen the claim, as specified in 38 
U.S.C.A. § 5103(a) and (b).  As such, further action in this case 
is necessary for compliance with the VCAA notice and duty to 
assist provisions.

As noted above, the RO adjudicated the veteran's claim for 
entitlement to VA benefits without regard to finality of the May 
1995 determination.  The Board must consider whether new and 
material evidence has been submitted, even where the RO fails to 
do so.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

Under the particular circumstances of this case, the Board finds 
that additional development is necessary.  Accordingly, the case 
is REMANDED for action as follows:

1.  The RO should adjudicate the appellant's claim that he had the 
requisite service for entitlement to VA benefits on the basis of 
whether new and material evidence has been submitted to reopen the 
claim.

2.  The claims file should be reviewed to ensure that all VCAA 
notice obligations have been satisfied with regard to each issue 
currently on appeal, in accordance with the decision of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 
5102, 5103, and 5103A, and any other applicable legal precedent.  
The RO should ensure that the appellant is provided with notice 
that the evidence he needs to submit would show that the service 
department has reversed its earlier determination that he did not 
have valid service for purposes of his eligibility for VA 
benefits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



